IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1756
                               Filed December 19, 2018


IN THE INTEREST OF D.C.,
Minor Child,

E.A., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark Fowler, District

Associate Judge.



      The mother appeals the transfer of guardianship and custody of her child.

AFFIRMED.



      Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, for appellant

mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Lori J. Kieffer-Garrison, Davenport, guardian ad litem for minor child.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                              2


VOGEL, Presiding Judge.

       The mother appeals the permanency order, which transferred guardianship

and custody of her child, D.C., to the child’s maternal grandparents. First, she

argues the district court failed to account for the progress she has made. Second,

she argues the Iowa Department of Human Services (DHS) has failed to make

reasonable efforts toward reunification.

       DHS first took notice of this family on May 10, 2017, when D.C.’s school

reported abuse injuries to the child. D.C., born in January 2011, had puffiness to

one eye, scratches on his neck, and bruises on his ear and arm. A DHS worker

went to the school and spoke with D.C., who reported his mother’s paramour had

caused the injuries and has injured D.C., his older sister, and his mother on various

occasions.1 On May 22, D.C. and his sister were removed from the mother’s care

and placed in the care of their maternal grandparents.

       D.C. and his sister were adjudicated as children in need of assistance

(CINA) on July 28, 2017. DHS reported the mother would not acknowledge the

paramour harmed the children and refused to engage in therapy to address her

own issues. After more than one year of offered services, the children and the

mother’s family members reported the mother continued the relationship with the

paramour. A permanency hearing was held on August 8, 2018. Following the

hearing, the district court ordered guardianship and custody of D.C. be transferred

to D.C.’s maternal grandparents.2


1
  D.C.’s biological father is deceased. The mother’s paramour is alleged to be the
biological father of D.C.’s sister, but a paternity test was never performed.
2
  D.C.’s sister was returned to the mother’s custody after the permanency hearing. The
district court noted in its order that “[s]he will be turning 15 in September and is old enough
                                          3

       “We review a permanency order de novo.” In re K.C., 660 N.W.2d 29, 32

(Iowa 2003). The mother first argues the transfer of guardianship was not justified

due to her progress. She asserts, “Based on the return of the child’s sibling and

discharge of proceedings, it is clear that the Court made a determination in the

sibling case that the mother had made sufficient progress in case plan goals for

the return of the sibling and safe case closure for the sibling.” “Even though a

mother may be able to parent some of her children does not necessarily mean she

is capable of providing appropriate care to all her children. The special needs and

best interests of each child must be evaluated.” In re T.J.O., 527 N.W.2d 417, 421

(Iowa Ct. App. 1994); accord In re E.B.L., 501 N.W.2d 547, 550–51 (Iowa 1993)

(holding the individual child’s needs and best interests should be taken into

consideration when determining if the parent is capable of parenting that child).

The district court noted D.C.’s sister was about to turn fifteen years old and was

“old enough to self-protect if the need should arise.” On the contrary, D.C. is only

seven years old and is unable to protect himself. The record supports the district

court’s findings of a lack of progress by the mother necessary to safely return D.C.

to her care.

       The mother also argues DHS did not provide reasonable efforts toward

reunification. Specifically, she claims DHS failed to provide visitations with D.C.

A DHS report notes DHS limited the mother’s unsupervised visits because the

mother continues to be deceptive about her relationship with the paramour. The

mother was always able to visit D.C. at the grandparents’ home; however, she



to self-protect if the need should arise. She is also very aware that she can go to her
grandparents’ home, which is nearby, if needed.”
                                        4


failed to take advantage of this opportunity at any time during June and July 2018.

The mother’s assertions regarding a lack of visitation opportunities simply ring

hollow.   Therefore, we agree the guardianship of D.C. was appropriately

transferred. We affirm without further opinion. See Iowa Ct. R. 21.26(1)(a), (d),

(e).

       AFFIRMED.